NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



CHAUNCEY ROBINSON, DOC #T22752, )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D19-1121
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Nicole N. Sanchez of Escobar &
Associates, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.